1    Thomas P. Riley, SBN 194706
     LAW OFFICES OF THOMAS P. RILEY, P.C.
2    First Library Square
     1114 Fremont Avenue
3    South Pasadena, CA 91030-3227
4    Tel: 626-799-9797
     Fax: 626-799-9795
5    TPRLAW@att.net
6    Attorneys for Plaintiff
     Innovative Sports Management, Inc.
7    d/b/a Integrated Sports Media
8
                             IN THE UNITED STATES DISTRICT COURT
9                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
10
      INNOVATIVE SPORTS MANAGEMENT,                     CASE NO. 3:19-cv-02788-MMC
11    INC. d/b/a INTEGRATED SPORTS
      MEDIA,
12                                                      [Proposed] ORDER GRANTING
                             Plaintiff,                 STIPULATION OF DISMISSAL
13

14                   vs.
15
      Gustavo Luis Ortega, et al,
16
                             Defendants.
17
            Pursuant to the Stipulation
18
            IT IS HEREBY STIPULATED by and between Plaintiff Innovative Sports Management,
19
     Inc. d/b/a Integrated Sports Media, and Defendants Gustavo Luis Ortega, Luz Olinda Ortega, Nancy
20

21
     Rosa Ortega and Peruvian Brothers, LLC, that the above-entitled action is hereby dismissed with

22   prejudice against Gustavo Luis Ortega, Luz Olinda Ortega, Nancy Rosa Ortega and Peruvian
23
     Brothers, LLC and in its entirety.
24
     ///
25

26   ///

27   ///
28
     ///
1           This dismissal is made pursuant to Federal Rules of Civil Procedure 41(a)(1). Each Party
2
     referenced-above shall bear its own attorneys’ fees and costs.
3

4
     IT IS SO ORDERED:
5

6

     _________________________________
       ________________ ______________                             March 9, 2020
                                                           Dated: __________________________
7
      The
        AXHonorable
       MAXINE
       MA              Richard
                         i
            INE M. CHESNEY       Seeborg
                                 S
8
      United  StatesDistrict
       United States District  Court
                             Judge
9     Northern District of California
10

11

12   ///
13
     ///
14
     ///
15

16   ///

17   ///
18
     ///
19
     ///
20

21   ///
22
     ///
23
     ///
24

25
     ///

26   ///
27
     ///
28
